internal_revenue_service number release date index number ---------------------------------------- ----------------------------------------------- ---------------------------------- ------------------------------ in re -------------------------------------------- ---------------------------------------------- ------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------- id no ------------- telephone number --------------------- refer reply to cc psi b04 plr-128609-05 date may legend donor trust a_trust trust state court date date date date date date order order daughter daughter gc1 ------------------------------- ----------------------------------------------------------------------- -------------------------------------------- -------------------------------------------------------------- -------------------------------------------- --------------------------------- ------------------------------------------------------------------------ ------------------- ------------------- ------------------------- --------------------------- ----------------------- ------------------ ----------------------- ------------------------------------------------------------------------ -------------------------------------------------------------------- ------------------------------------------------------------------------ -------------------------------------------------------------------- ---------------------------------------------------------- -------------------------- ----------------------- ------------------------ ---------------------- ---------------------- ---------------------- ------------------------------------ ------------- plr-128609-05 gc2 gc3 gc4 individual trustee state dear -------------------- this is in response to your date letter and other correspondence requesting a ruling concerning the income gift and generation-skipping_transfer gst tax consequences of the proposed division of trust you have requested the following rulings the division of trust into separate trusts in accordance with the terms of order will not affect the gst exempt status of trust no taxable gift will be made by any party as a result of the implementation of order and such party’s compliance therewith neither trust nor any beneficiary thereof will realize gain_or_loss as a result of compliance with the terms of order each divided share of trust will be taxable as a separate trust the facts submitted are as follows article first of trust a provides in part that the trustee is to pay over to donor donor established trust a a revocable_trust on date trust a was restated in its entirety on date it is represented that no additions were made to trust a after date trustee was designated as trustee of trust a all income during her lifetime article first also provides that during donor’s life she shall act as the adviser to the trustee in that capacity she shall have the power to direct the carrying into effect of the provisions of trust a and directions so given shall always be in writing and binding on the trustee the trustee is exonerated from any liability for any act by the trustee made under the direction of the adviser specific pecuniary amounts the trustee is to distribute income up to dollar_figure per annum for the support maintenance education use or benefit of donor’s children until article third provides in part upon donor’s death after distribution of certain article third paragraph provides that the trustee with the consent and plr-128609-05 such children reach the age of thereafter the trustee is to pay all the income of the trust to such child or children of donor but in no event to exceed his or her proportionate share of income as long as other child or children of the donor be living or shall have died leaving issue surviving on the death of the last survivor of donor’s children the trustee is to distribute the residue of the trust estate equally to the use and for the benefit of the lawful issue of donor’s children by representation approval of the adviser is authorized from time to time during the term of the trust to expend such part of the income and of the principal of the share or shares of the trust estate to which any remote issue of the donor shall for the time being be presumptively entitled as the trustee with the consent and approval of the adviser deems proper for the support maintenance education use and benefit of such presumptive beneficiary article nineteenth provides that unless sooner terminated the trust is to end immediately prior to the expiration of years from and after the death of the last survivor of the donor and her husband and issue living on date on termination the trustee is to pay over the principal of the trust fund free from trust to the living issue of the donor per stirpes and not per capita article twenty-first provides that trust a is to be governed under the laws of state irrevocable upon her death donor was survived by daughter and daughter daughter died on date and daughter is still living daughter currently has four children gc1 gc2 gc3 and gc4 court on date county court issued order in settlement of this litigation which divided trust a into two trusts trust for the benefit of daughter and her issue and trust for the benefit of daughter 2’s issue during her lifetime upon the death of daughter trust is to be distributed to the then living issue of daughter by right of representation the principal of trust during the life of daughter however an amount the distribution amount equal to one-half of the income of trust is to be distributed to trust and added to the principal of trust upon the death of daughter trust is to be distributed to the then living issue of daughter by right of representation paragraph is less than one percent of the fair_market_value of trust determined as of the last business_day of the year preceding the year in which distribution of the under paragraph of order the income of trust is to be paid to daughter under paragraph the income from trust is to be accumulated and added to it is represented that trust a was the subject of protracted litigation in state under paragraph to the extent the distribution amount provided under donor died on date before date and trust a became under paragraph the trustee’s power to invade trust principal to or for the trustee petitioned state court to divide trust into four separate trusts on under paragraph except as may be otherwise provided in order or by further plr-128609-05 distribution amount occurs then the trustee is to also distribute from principal an additional_amount such that the distribution equals one percent of the value of trust benefit of the remote issue of donor during the lifetime of daughter is subject_to the following conditions i any discretionary distribution of principal to or for the benefit of the issue of daughter is to be made solely out of trust and ii any discretionary distribution of principal to or for the benefit of the issue of daughter is to be made solely out of trust order of the court trust and trust are to be held administered and distributed under the terms of trust a date state court issued order authorizing trustee to divide trust into four parts each part is to be held as a separate trust each separate trust will be held for the benefit of daughter and one of her respective children gc1 gc2 gc3 and gc4 and their issue otherwise the trusts will be subject_to the same terms and conditions as described in order gc1 is appointed the trust adviser with respect to the trust established for his benefit and the benefit of gc4 individual an unrelated_person is appointed the trust adviser with respect to the trusts created for gc2 and gc3 of the trust established for his benefit gc1 shall not participate in any decision to distribute income or principal of said trust to gc1 pursuant to article third paragraph of trust a law and analysis ruling the taxpayer represents that order will be amended to provide that as adviser sec_2601 imposes a tax on every generation-skipping_transfer the term ageneration-skipping transfer is defined in sec_2611 as a taxable_distribution a taxable_termination or a direct_skip under section a of the tax_reform_act_of_1986 act and sec_26_2601-1 of the generation-skipping_transfer gst tax regulations the gst tax is generally applicable to generation-skipping transfers made after date however under section b a of the act and sec_26_2601-1 the gst tax does not apply to a transfer under a_trust that was irrevocable on date but only to the extent that such transfer is not made out of corpus added to the trust after date or out of income attributable to corpus so added sec_26_2601-1 provides rules for determining when a modification plr-128609-05 judicial construction settlement agreement or trustee action with respect to a_trust that is exempt from the gst tax under sec_26_2601-1 will not cause the trust to lose its exempt status sec_26_2601-1 provides that a modification will not cause an exempt trust to be subject_to the gst tax if the modification does not shift a beneficial_interest in the trust to any beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the modification and the modification does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust a modification of an exempt trust will result in a shift in beneficial_interest to a lower generation beneficiary if the modification can result in either an increase in the amount of a generation-skipping_transfer or the creation of a new generation-skipping_transfer a modification that is administrative in nature that only indirectly increases the amount transferred will not be considered to shift a beneficial_interest in the trust sec_26_2601-1 example illustrates a situation where a_trust that is otherwise exempt from the gst tax is divided into two trusts under the facts presented the division of a_trust into two trusts does not shift any beneficial_interest in the trust to a beneficiary who occupies a lower generation as defined in sec_2651 than the person or persons who held the beneficial_interest prior to the division and the division does not extend the time for vesting of any beneficial_interest in the trust beyond the period provided for in the original trust accordingly the two partitioned trusts will not be subject_to the provisions of chapter in this case the proposed division will not result in a shift of any beneficial_interest in trust to any beneficiary who occupies a generation lower than the persons holding the beneficial interests further the proposed division will not extend the time for vesting of any beneficial_interest in the new trusts beyond the period provided for in trust accordingly based on the facts submitted and representations made we conclude that the division of trust into separate trusts in accordance with the terms of order will not affect the gst exempt status of trust sec_2501 provides that a tax is imposed for each calendar_year on the ruling transfer of property by gift during such calendar_year or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible the date of the gift shall be considered the amount_of_the_gift sec_2512 provides that if a gift is made in property the value thereof at sec_2511 provides that the gift_tax applies whether the transfer is in trust in this case upon the division of trust into four separate trusts each sec_1001 provides that the gain from the sale_or_other_disposition of sec_61 provides that gross_income includes gains derived from dealings sec_1001 states that the amount_realized from the sale_or_other_disposition plr-128609-05 beneficiary will have substantially the same beneficial_interest as he or she had under trust prior to the division because the beneficial interests of the beneficiaries are substantially the same both before and after the proposed division no transfer of property will be deemed to occur as a result of the division accordingly based on the facts submitted and the representations made we conclude that no taxable gift will be made by any party as a result of the implementation of order and such party’s compliance therewith ruling in property and under sec_61 from an interest in a_trust property shall be the excess of the amount_realized therefrom over the adjusted_basis provided in sec_1011 for determining gain and the loss shall be the excess of the adjusted_basis provided in sec_1011 for determining loss over the amount_realized of property shall be the sum of any money received plus the fair_market_value of the property other than money received under sec_1001 except as otherwise provided in subtitle a the entire amount of gain_or_loss determined under sec_1001 on the sale_or_exchange of property shall be recognized sec_1_1001-1 of the income_tax regulations provides that the gain_or_loss realized from the conversion of property into cash or from the exchange of property for other_property differing materially either in_kind or in extent is treated as income or loss sustained the co-owner of the joint property sever their joint_interests but do not acquire a new or additional interest as a result of the transaction thus neither gain nor loss is realized on a partition see revrul_56_437 1956_2_cb_507 institution exchanged its interests in one group of residential mortgage loans for another lender’s interests in a different group of residential mortgage loans the two groups of mortgages were considered substantially identical by the agency that regulated the financial_institution realization events for purposes of sec_1001 the court concluded that sec_1_1001-1 reasonably interprets sec_1001 and therefore an exchange of property a partition of jointly owned property is not a sale_or_other_disposition of property if the issue presented was whether the exchange of mortgage loans constituted in 499_us_554 a financial plr-128609-05 gives rise to a realization event under sec_1001 if the properties exchanged are materially different in defining what constitutes a material difference for purposes of sec_1001 the court stated that properties are different in the sense that is material so long as their respective possessors enjoy legal entitlements that are different in_kind or extent cottage savings u s pincite the court held that mortgage loans made to different obligors and secured_by different homes did embody distinct legal entitlements and that the taxpayer realized losses when it exchanged interests in the loans cottage savings u s pincite in the instant case the interests of the beneficiaries after the division will not differ materially from the interests in the original trust in accordance with the state court approved order the trust will be divided on a pro_rata basis except for the changes described above all other provisions of trust will remain unchanged accordingly the proposed transaction will not result in a material difference in_kind or extent of the legal entitlements enjoyed by the beneficiaries and no gain_or_loss is recognized by the beneficiaries or the trusts on the division for purposes of sec_1001 ruling two or more trusts shall be treated as one trust if such trusts have substantially the same grantor or grantors and substantially the same primary beneficiary or beneficiaries and a principal purpose of such trusts is the avoidance of federal_income_tax different beneficiaries therefore based solely on the facts as presented in this ruling_request we conclude that as long as the four subtrusts are separately managed and administered they will be treated as separate trusts for federal_income_tax purposes although the divided shares of the trust have the same grantor they have sec_643 provides that under regulations to be prescribed by the secretary in accordance with the power_of_attorney on file with this office copies of this except as expressly provided herein no opinion is expressed or implied letter are being sent to your authorized representative concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter we are specifically not addressing any gst tax and gift_tax consequences regarding order representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination the rulings contained in this letter are based upon information and plr-128609-05 provides that it may not be used or cited as precedent this ruling is directed only to the taxpayer s requesting it sec_6110 of sincerely yours _________________________ george masnik chief branch office of the associate chief_counsel passthroughs and special industries enclosure copy of letter for sec_6110 purposes
